IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. PD-1269-16



                    CHRISTOPHER JAMES HOLDER, Appellant

                                              v.

                                THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE FIFTH COURT OF APPEALS
                         COLLIN COUNTY

      Per curiam. N EWELL, J., filed a concurring opinion. Y EARY, J., filed a
concurring and dissenting opinion.

                                         ORDER

       The Court grants discretionary review of ground four of Appellant’s petition for

discretionary review, which states,

       The Court of Appeals erred in holding the State’s acquisition of Petitioner’s
       historical cell phone records under an order issued under the federal stored
       communications act without a showing of probable cause in the petition
       was reasonable under the guarantees of privacy in Article I section 9 of the
       Texas constitution.

       The parties shall brief the issue and file their briefs within 30 days from the date of
                                                                                    Holder–2

this order. The Clerk of this Court will send copies of this order to the State Prosecuting

Attorney, the District Attorney for Collin County, and Appellant’s counsel.

October 23, 2019

Publish